  Case 4:19-cv-04372 Document 1 Filed on 11/06/19 in TXSD Page 1 of 15



                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

POI INVESTMENT, L.L.C. d/b/a POST OAK INN

PLAINTIFF,

vs.                                                     CIVIL ACTION NO.
                                                        JUDGE_________________________

GREAT LAKES INSURANCE SE f/k/a
GREAT LAKES REINSURANCE (UK) SE,

DEFENDANT.

                      PLAINTIFF’S ORIGINAL COMPLAINT
                           JURY TRIAL DEMANDED

       COMES NOW, POI INVESTMENT, L.L.C. d/b/a POST OAK INN

(hereinafter, referred to as Plaintiff), and files this, its Original Complaint, and for

causes of action against GREAT LAKES INSURANCE SE f/k/a GREAT LAKES

REINSURANCE (UK) SE (hereinafter, referred to as “Great Lakes”), would show unto

the Court and the jury the following:

                       PARTIES AND SERVICE OF PROCESS

       1.      Plaintiff POI INVESTMENT, L.L.C. d/b/a POST OAK INN owns the

property located at 14702 S. Post Oak Rd., Houston, Texas 77045 that is the subject of

this lawsuit and is situated in Harris County, Texas.

       2.      Defendant Great Lakes is a foreign insurance company registered to

engage in the business of insurance in the State of Texas. GREAT LAKES is a German

insurance company with its principal place of business located in Munich. This

Defendant Great Lakes may be served with personal service by a process server, by




                                             1
  Case 4:19-cv-04372 Document 1 Filed on 11/06/19 in TXSD Page 2 of 15



serving its Attorney for Service, Mr. Edward Smith, Mendes and Mount, L.L.P., 750

Seventh Avenue, New York, NY 10019-6829.

                               STATUTORY AUTHORITY

        3.      This suit also brought in part, under the Texas Insurance Code, Sections

541.051 et seq., 541.151 et seq., 542.051 et se., and Tex. Civ. & Rem. Code Section

38.01 et seq.

                                      JURISDICTION

        4.      This Honorable Court maintains subject matter jurisdiction over this

matter, pursuant to 28 U.S.C. § 1332, based on complete diversity of citizenship between

the parties. The amount in controversy exceeds the minimum jurisdictional limits.

                                            VENUE

        5.      This Honorable Court maintains venue under 28 U.S.C. § 1391(b)(2),

being the judicial district of the location of the properties that is the subject of this action.

                      NOTICE AND CONDITIONS PRECEDENT

        6.      Defendant Great Lakes has been provided written notice of the claims

made by Plaintiff in this complaint, including a statement of Plaintiff’s actual damages

and expenses in the manner and form required by Tex. Ins. Code § 542A.003.

        7.      All conditions precedent necessary to maintain this action and in order to

maintain claim under the insurance policy in question have been performed, occurred, or

have been waived by Defendant Great Lakes.



                                            FACTS

        8.      This lawsuit arises out of the following transactions, acts, omissions,

and/or events. Hurricane Harvey struck South Texas on August 25, 2017 over several


                                                2
  Case 4:19-cv-04372 Document 1 Filed on 11/06/19 in TXSD Page 3 of 15



days and caused catastrophic damage throughout the region. On or about August 29,

2017, Plaintiff’s property sustained damages as a result of Hurricane Harvey winds over

multiple consecutive days.

       9.      On October 13, 2017, Plaintiff submitted a claim to Defendant Great

Lakes and its managing general agent, McClelland and Hine, Inc. (“McClelland”)

pursuant to the contract of insurance, for damages to the property as a result of Hurricane

Harvey and asked Defendant Great Lakes to honor its contractual obligations and cover

the cost of repairs to the property.

       10.     As agent for Defendant Great Lakes, all actions taken by McClelland were

on Defendant Great Lakes’ behalf.

       11.     Defendant Great Lakes and McClelland accepted the Plaintiff’s claim.

       12.     Defendant Great Lakes and McClelland and Hine, Inc. chose not to

investigate Plaintiff’s clam. They simply closed Plaintiff’s claim without inspecting the

property.

       13.     On December 6, 2017, Plaintiff’s public adjuster contacted McClelland

and Defendant Great Lakes regarding their delay investigating the claim. Defendant

Great Lakes and McClelland simply opened a new claim and assigned The Littleton

Group (“Littleton”) as its third-party adjuster to assist in the adjustment, investigate and

evaluate the claim.

       14.     McClelland and Hine, Inc. assigned a claim number of 45701. Littleton

assigned Mr. Craig Taylor to inspect the property, investigate coverage and prepare a

damage estimate.




                                             3
  Case 4:19-cv-04372 Document 1 Filed on 11/06/19 in TXSD Page 4 of 15



       15.    Mr. Taylor inspected the property on January 3, 2018 with Plaintiff’s

public adjuster and they determined there was damage to the roof and wind created

openings that allowed water to enter the property. Mr. Taylor then estimated the covered

damages to be $96,532.72.

       16.    In a letter dated May 2, 2018, Mr. Taylor provided his estimate of the

covered damages and proof of loss and advised that the undisputed actual cash value of

the loss was $58,754.41. Mr. Taylor also changed the date of the loss to January 2017.

       17.    On or about September 11, 2018, long after Defendant Great Lakes’

deadline to issue payment had expired, McClelland sent Plaintiff a check in the amount

of $58,754.41, the undisputed actual cash value of the loss as determined by Mr. Taylor.

       18.    After inspecting the property, Plaintiff’s public adjuster, Stevephen Lott

determined that Plaintiff’s property damages were grossly undervalued by Mr. Taylor and

Defendant Great Lakes. Mr. Lott determined that there was wind damage to the roof and

water damage that entered through wind created openings. Mr. Lott found the value of

just the interior damage to be $116,114.93



       19.    Even though the property had sustained extensive damages from the

storm, Taylor ignored wind created damages to the property. Taylor completed a results

oriented, unreasonable inspection, failed to document all the covered wind damages to

the property, ignored facts supporting coverage and improperly denied Plaintiff’s

damages.

       20.    Plaintiff did not agree with Mr. Taylor’s assessment of the damages to the

property.




                                             4
  Case 4:19-cv-04372 Document 1 Filed on 11/06/19 in TXSD Page 5 of 15



         21.    Plaintiff contacted Defendant Great Lakes to discuss their disagreement

with the coverage determination made by Taylor, but Defendant Great Lakes stood firm

on the assessment of its representative.

         22.    Plaintiff then retained Richard Clarke of Risk Protection Services to re-

inspect the property and assist in determining the extent of damage to the exterior of the

property. Mr. Clarke inspected the property with Plaintiff. Mr. Clarke provided an

estimate of damages to the roof based on his inspection of the property in the amount of

$162,481.61..

         23.    Defendant Great Lakes relied upon Mr. Taylor’s inaccurate and

unreasonable report to deny the Plaintiff’s damages.       Furthermore, Defendant Great

Lakes failed to accept or deny coverage for the remaining damages in writing within the

statutory deadline.

         24.    Based on the improper, inadequate, and incomplete investigation of

GREAT LAKES, and its representatives, the Plaintiff’s damages were only estimated at

$96,532.72.

         25.    To date Plaintiff has yet to receive full payment on their Hurricane Harvey

claim.

         26.    Defendant Great Lakes ignored the information provided by the Plaintiff

and its public adjuster. Instead, Defendant Great Lakes chose simply to only rely on the

portions of its adjuster’s, consultant’s, and vendors’ reports which supported the results-

oriented investigation and coverage decisions supporting denial of Plaintiff’s claim.

         27.    Defendant Great Lakes failed to perform its contractual obligation to

compensate Plaintiff under the terms of the Policy.




                                             5
  Case 4:19-cv-04372 Document 1 Filed on 11/06/19 in TXSD Page 6 of 15



          CAUSES OF ACTION AGAINST DEFENDANT GREAT LAKES -
                    COUNT I - BREACH OF CONTRACT

       28.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       29.     Plaintiff and Defendant Great Lakes executed a valid and enforceable

written insurance contract providing insurance coverage to the insured location at. The

policy provides coverage for the peril of wind, hurricane and rain, such as those sustained

during Hurricane Harvey, among other perils.

       30.     All damages and loss to the Plaintiff’s property was caused by the direct

result of a peril for which Defendant Great Lakes insured the Plaintiff, pursuant to the

policy herein, specifically, the perils of hurricane, wind, and rain.

       31.     Defendant Great Lakes sold the subject insurance policy to Plaintiff

insuring the subject insured property in its “as is” condition.

       32.     Plaintiff suffered a significant loss with respect to the property at issue and

additional expenses as a result of the high winds and rain that occurred during Hurricane

Harvey.

       33.     Plaintiff submitted a claim to Defendant Great Lakes pursuant to the

contract of insurance for damages as a result of high winds and rain that occurred during

Hurricane Harvey.

       34.     Plaintiff provided Defendant Great Lakes with proper notice of damage to

the exterior and interior of the subject insured property.

       35.     Defendant Great Lakes ignored the information provided by the public

adjuster and other information provided by Plaintiff that supported coverage of Plaintiff’s

damage and chose to rely solely on its own consultants.



                                              6
  Case 4:19-cv-04372 Document 1 Filed on 11/06/19 in TXSD Page 7 of 15



        36.     Defendant Great Lakes by and through its adjusters and representatives

have failed to properly evaluate the damages resulting from the covered cause of loss.

        37.     Defendant Great Lakes by and through its adjusters and representatives

failed to retain the appropriate experts and/or consultants to evaluate the hurricane winds

and water damages to the subject property.

        38.     As of this date, Defendant Great Lakes by and through its adjusters and

representatives have failed to pay for the hurricane winds and water damages to

Plaintiff’s property.

        39.     Plaintiff has attempted on numerous occasions to obtain full and complete

payment for covered losses pursuant to the insurance policy.

        40.     Defendant Great Lakes acting through its agents, servants, representatives

and employees has failed to properly investigate, evaluate and adjust Plaintiff’s claim for

benefits in good faith and has further failed to deal fairly with Plaintiff.

        41.     Defendant Great Lakes has failed and refused to evaluate the information

and surrounding facts regarding Plaintiff’s covered claim, choosing instead to hide

behind palpably incorrect assumptions and conclusions of its agents, employees or

consultants.

        42.     As of this date Defendant Great Lakes continues to be in breach of the

contract.

        43.     Defendant Great Lakes ignored the information provided by Plaintiff and

their public adjuster during the handling of the claim and did not make any payment to

indemnify Plaintiff for the full amount of the covered damages.




                                               7
  Case 4:19-cv-04372 Document 1 Filed on 11/06/19 in TXSD Page 8 of 15



       44.     Defendant Great Lakes failed to make any payment after receipt of the

additional information from Plaintiff and its public adjuster.

       45.     The mishandling of Plaintiff’s claim caused a delay in Plaintiff’s ability to

fully repair the Property, resulting in additional damages.

     COUNT II - VIOLATIONS OF THE TEXAS UNFAIR OR DECEPTIVE
                          PRACTICES ACT

       46.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       47.     Defendant Great Lakes is an entity that is required to comply with Tex.

Ins. Code Sections 541.051; 541.060; 541.061; and 541.151. Defendant Great Lake’s

conduct constitutes multiple violations of the Texas Unfair or Deceptive Practices Act.

       1.      Misrepresenting a material fact or policy provision relating to coverage at

               issue;


               a. Making an untrue statement of material fact. Defendant Great Lakes

                   through its agents, employees, or consultants prepared an estimate of

                   damages that was misleading as to the value of damages to the subject

                   property stating the total damages were $96,532.72.


               b. Failing to state a material fact necessary to make other statements

                   made not misleading, considering the circumstances under which the

                   statements were made. Defendant Great Lakes through its agents,

                   employees, or consultants failed to advise Plaintiff that it failed to

                   perform proper testing of the building and property in order to more




                                             8
Case 4:19-cv-04372 Document 1 Filed on 11/06/19 in TXSD Page 9 of 15



             accurately investigate and evaluate the damages resulting from the

             covered perils of hurricane, wind and rain.


          c. Making a statement in a manner that would mislead a reasonably

             prudent person to a false conclusion of a material fact. Defendant

             Great Lakes through its agents, employees, or consultants advised

             Plaintiff and its public adjuster that it had investigated and evaluated

             the damages to the subject property resulting from the August 25, 2017

             hurricane and concluded its coverage determination, thereby

             misleading the Plaintiff to conclude that a proper and complete

             investigation had been performed.


    2.    Failing to attempt in good faith to effectuate a prompt, fair, and equitable

          settlement of a claim with respect to which the insurer’s liability had

          become reasonably clear.       Defendant Great Lakes failed to consider

          reports provided by Plaintiff’s and failed to utilize information in the

          reports that would support coverage of Plaintiff’s damages.


    3.    Failing to promptly provide a reasonable explanation of the basis in the

          policy, in relation to the facts or applicable law, for the insurer’s denial of

          a claim. To date, Defendant Great Lakes has failed to provide a reasonable

          explanation of the basis of its denial of coverage for all of Plaintiff’s

          damages.

    4.    Closing a claim without conducting a reasonable investigation.




                                         9
 Case 4:19-cv-04372 Document 1 Filed on 11/06/19 in TXSD Page 10 of 15



       5.      Refusing to pay a claim without conducting a reasonable investigation

               with respect to the claim. Defendant Great Lakes through its agents,

               employees, or consultants failed to request its employees, agents, or

               consultants to perform proper testing of the buildings at the subject

               insured property in order to properly evaluate the extent and value of

               damages resulting from the Hurricane Harvey event of August 25, 2017.


       48.     Defendant Great Lake’s unfair settlement practice in failing to conduct a

proper and thorough evaluation, failing to perform adequate testing of the buildings to

more accurately investigate and evaluate the damages, failing to advise Plaintiff that it

had not performed proper testing of the buildings and had not properly investigated and

evaluated the damages, and preparing both a misleading and inaccurate damage estimate

resulted in Defendant Great Lake’s failure to attempt in good faith to effectuate a prompt,

fair, and equitable settlement of the claims, even though Defendant Great Lake’s liability

under the policy was reasonably clear, and constitutes an unfair method of competition

and an unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code

Sections 541.051, 541.060 and 541.061.

 COUNT III – VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT


       49.     Each of the foregoing paragraphs is incorporated by reference here fully.

       50.     Defendant Great Lake’s conduct constitutes multiple violations of the

Texas Prompt Payment of Claims Act - Tex. Ins. Code Chapter 542. All violations made

under this article are made actionable by Tex. Ins. Code Section 542.060.




                                            10
 Case 4:19-cv-04372 Document 1 Filed on 11/06/19 in TXSD Page 11 of 15



        51.     Specifically, Defendant Great Lakes failed to accept or reject Plaintiff’s

claim within the time period or notify the Plaintiff why it needed more time, as required

by Tex. Ins. Code 542.056.

        52.     Defendant Great Lakes unreasonably closed Plaintiff’s claim and refused

to investigate it.

        53.     Defendant Great Lakes failed to timely conduct a proper investigation of

the damages to the subject properties resulting from a covered peril. resulting in a delay

of payment of adequate insurance benefits as contracted under the insurance policy

between the parties.

        54.      Defendant Great Lake’s failure to give adequate consideration to the

information provided by Plaintiff, which made liability reasonably clear, resulted in

additional delay of payment of the claim after having sufficient information to make

payment for such claim.

        55.     Defendant Great Lakes ignored the information provided by Plaintiff and

Plaintiff’s public adjuster during the handling of the claim and did not make a payment.

        56.     Defendant Great Lakes, upon receipt of the Stevephen Lott and Richard

Clarke’s estimate from Plaintiff, had sufficient information to make full payment to

Plaintiff for the damages, but as of this date has failed to do so.

                      COUNT IV - BREACH OF COMMON LAW
                     DUTY OF GOOD FAITH AND FAIR DEALING

        57.     Each of the foregoing paragraphs is incorporated by reference here fully.

        58.     Defendant Great Lake’s conduct constitutes a breach of the common law

duty of good faith and fair dealing owed to its insured pursuant to the insurance contract




                                              11
 Case 4:19-cv-04372 Document 1 Filed on 11/06/19 in TXSD Page 12 of 15



and in direct contradiction of the applicable industry standards of good faith and fair

dealing.

        59.     Defendant Great Lakes failed to conduct a proper and thorough evaluation

of Plaintiff’s claim before closing it.

        60.     Defendant Great Lakes failing to perform adequate testing of the buildings

to more accurately investigate and evaluate the damages, failing to advise Plaintiff that it

had not performed proper testing of the buildings and had not properly investigated and

evaluated the damages, and preparing both a misleading and inaccurate damage estimate.

        61.     Defendant Great Lake’s failure, as described above, to adequately and

reasonably investigate, evaluate, and pay the benefits owed under the insurance contract,

knowing full well through the exercise of reasonable diligence that its liability was

reasonably clear, resulted in a breach of the duty of good faith and fair dealing.

        62.     Defendant Great Lakes ignored the information provided by Plaintiff’s

public adjuster during the handling of the claim and did not make any payment.

        63.     Defendant Great Lakes failed to make any payment after receipt of the

additional information from the public adjuster and Richard Clarke, when Defendant

Great Lakes knew or should have known liability was reasonably clear.

                      COUNT V – VIOLATIONS OF THE TEXAS
                       DECEPTIVE TRADE PRACTICES ACT

        64.     Each of the foregoing paragraphs is incorporated by reference here fully.

        65.     At all material times herein, Plaintiff was a “consumer” who purchased

insurance products and services from Defendant Great Lakes and the products and

services form the basis of this action.




                                             12
 Case 4:19-cv-04372 Document 1 Filed on 11/06/19 in TXSD Page 13 of 15



        66.   Defendant Great Lakes has violated the Texas Deceptive Trade Practices-

Consumer Protection Act (“DTPA”) in at least the following respects:

              a. By accepting insurance premiums but refusing without a
                 reasonable basis to pay benefits due and owing, engaged in an
                 unconscionable action or course of action prohibited by DTPA §
                 17.50(a)(1)(3) in that Defendant Great Lakes took advantage of
                 Plaintiff’s lack of knowledge, ability, experience, and capacity
                 to a grossly unfair degree, resulting in a gross disparity between
                 the consideration paid in the transaction and the value received,
                 all in violation of Chapters 541 and 542 of the Texas Insurance
                 Code;

              b. Generally engaging in unconscionable courses of action while
                 handling the claim; and/or

              c. Violating the provisions of the Texas Insurance Code, as further
                 described elsewhere herein.

                           KNOWLEDGE AND INTENT

        67.   Each of the acts described above, together and singularly, was done

“knowingly” and “intentionally” and was a producing cause of Plaintiff’s damages

described herein.

                             DAMAGES AND PRAYER

        68.   WHEREFORE,          PREMISES        CONSIDERED,          Plaintiff   herein,

complains of Defendant Great Lakes’ acts and omissions and pray that, Defendant Great

Lakes be cited to appear and answer and that upon a final trial on the merits, Plaintiff

recover from Defendant Great Lakes the following:

        69.   Plaintiff would show that the aforementioned acts, taken together or

singularly, constitute the proximate and/or producing causes of damages sustained by

Plaintiff.




                                           13
 Case 4:19-cv-04372 Document 1 Filed on 11/06/19 in TXSD Page 14 of 15



       70.     For breach of contract by Defendant Great Lakes, Plaintiff is entitled to

regain the benefit of their bargain, which is the amount of the claims, together with

attorney’s fees, pursuant to Tex. Civ. & Rem. Code Sec. 38.001 et seq.

       71.     For noncompliance with the Texas Unfair or Deceptive Practices Act by

Defendant Great Lakes, Plaintiff is entitled to actual damages, which includes the loss of

the benefits that should have been paid pursuant to the policy, including but not limited to

direct and indirect consequential damages, mental anguish, court costs and attorney’s

fees. For knowing conduct of the acts complained of, Plaintiff asks for three (3) times

its actual damages, pursuant to Tex. Ins. Code Ann. Section 541.152 et seq.

       72.     For noncompliance with the Texas Prompt Payment of Claims Act by

Defendant Great Lakes, Plaintiff is entitled to the amount of their claim, as well as ten

(10) percent interest per annum post judgment interest, together with reasonable and

necessary attorney’s fees, as allowed by law, and for any other further relief, either at law

or in equity, to which it may show itself to be justly entitled, pursuant to Tex. Ins. Code

Sec. 542.058 et seq. and 542.060 et seq.

       73.     For violations of the common law duty of good faith and fair dealing by

Defendant Great Lakes, Plaintiff is entitled to actual damages, direct and indirect

consequential damages, mental anguish, and exemplary damages.

       74.     For noncompliance with the Texas Deceptive Trade Practices Act

(“DTPA”) by Defendant Great Lakes, Plaintiff is entitled to actual damages, which

includes the loss of the benefits that should have been paid pursuant to the policy,

including but not limited to direct and indirect consequential damages and mental anguish

damages, court costs and attorney’s fees. For knowing conduct of the acts complained




                                             14
 Case 4:19-cv-04372 Document 1 Filed on 11/06/19 in TXSD Page 15 of 15



of, Plaintiff asks for three (3) times their damages, pursuant to the DTPA and Tex. Ins.

Code Ann. Section 541.152 et seq.

                                    JURY DEMAND

       75.    Plaintiff respectfully demands a trial by jury.




                                            Respectfully submitted,

                                            PANDIT LAW FIRM, L.L.C.


                                            BY: /s/ Phillip N. Sanov
                                            PHILLIP N. SANOV, Bar No. 1148342
                                            CARLA R. DELPIT, Bar No. 2248226
                                            One Galleria Tower
                                            2700 Post Oak Blvd., 21st Floor
                                            Houston, Texas 77056
                                            Telephone: (832) 583-5663
                                            Facsimile:      (504) 313-3820
                                            Email: psanov@panditlaw.com
                                                    cdelpit@panditlaw.com

                                            ATTORNEYS FOR PLAINTIFF
                                            POI INVESTMENT, L.L.C. d/b/a
                                            POST OAK INN




                                           15
